Citation Nr: 1220156	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-29 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to vocational rehabilitation training outside the United States, under the provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for a left hip disorder, claimed as secondary to service-connected status post right foot bunionectomy, and to a rating in excess of 10 percent for status post bunionectomy, right foot, exclusive of a period of a temporary total rating, to include the question of whether an appeal has been timely perfected for each claim, are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to March 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 determination of the Vocational Rehabilitation & Employment Division (VR&E) of the New York RO, which denied the Veteran's request for Chapter 31 funding of a Master of Fine Arts (MFA) degree program in Dramatic Writing located at the Singapore campus of New York University (NYU).  The Veteran filed a notice of disagreement (NOD) in June 2008.  A statement of the case (SOC) was issued in June 2008 and a supplemental SOC (SSOC) was issued in July 2008.

In July 2008, the Veteran testified during a hearing before RO personnel; a transcript of this hearing is of record.

Thereafter, the  RO continued to deny the claim for vocational and educational services outside of the United States, as reflected in an additional SSOC issued in August 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran has a serious employment handicap and was approved to receive Chapter 31 vocational rehabilitation services.

3.  Training programs towards an MFA in Dramatic Writing are available in the United States, and the Veteran applied to four such programs but was not accepted for enrollment; she was accepted only into the NYU program located at the Singapore campus.

4.  The Veteran did not have a legal basis for residence in Singapore, such as being married to a foreign national, having a spouse who was transferred to a military or civilian job in Singapore, or being employed herself in Singapore, prior to acceptance into the program at the Singapore campus or prior to requesting approval for a program of rehabilitation in Singapore. 

5.  Requiring the Veteran to pursue training in the United States would not cause a personal hardship condition.  


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation training outside the United States, under the provisions of Chapter 31, Title 38, United States Code, are not met. 38 U.S.C.A. §§ 3100, 3101, 3102, 3114 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.51, 21.53, 21.130 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51of Title 38 of the United States Code but do not apply in vocational rehabilitation benefits situations, which are governed by Chapter 31 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

However, VA recently codified duties to notify and assist claimants with regard to vocational rehabilitation claims as follows: 

(a) VA has a duty to notify claimants of necessary information or evidence.  Except when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefit, when VA receives a complete or substantially complete application for vocational rehabilitation benefits and services provided under this subpart or subpart M of this part VA will: (1) Notify the claimant of any information and evidence that is necessary to substantiate the claim; (2) Inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, VA will try to obtain for the claimant; and (3) Inform the claimant of the time limit, as provided in paragraph (c) of this section, for responding to VA's notification, and of actions, as provided in paragraph (d) of this section, that VA may take to decide the claim if the claimant does not respond to such notification within 30 days.  74 Fed. Reg. 31854 (Jul. 6, 2009) (to be codified at 38 C.F.R. § 21.32) 

VA has also issued a new regulation with regard to its duty to assist claimants in obtaining evidence to substantiate their claims for vocational rehabilitation benefits.  74 Fed. Reg. 31,856-8 (Jul.6, 2009) (to be codified at 38 C.F.R. § 21.33).
 
Generally, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An August 2007 letter notified the Veteran that she was entitled to vocational rehabilitation benefits under Chapter 31.  Thereafter, she completed a distance learning playwriting course at the University of Iowa in preparation to apply for MFA graduate programs.  In May 2008, she informed her new vocational rehabilitation counselor (VRC) that she was interested in attending NYU either at the New York City campus or Singapore campus.  Later, she called back her VRC, informing him that she had been accepted to the NYU Singapore program.  He advised her that her acceptance into a foreign program may not be possible.  The Veteran later indicated that she was not accepted into any of the other MFA programs for which she applied.

In various emails, telephone calls and meetings (documented in case notes), and letters dated since May 2008, VA informed the Veteran of the law, regulation, and policy regarding vocational rehabilitation and training outside of the United States.  VA also advised her of the need to submit academic transcripts, a copy of her artistic resume, and a vocational or professional "write-up," including the reasons or justifications as to why she believed that her request for VA sponsorship for the NYU Singapore MFA program should be approved and to comment more on the "examples of hardship conditions" (from VA Manual M28, Part IV, Subpart vii, Chapter 3) that was provided to her.  The New York RO also consulted by email with the Pittsburgh and Honolulu ROs, which both handle foreign vocational rehabilitation cases, in an effort to obtain assistance with her particular case.  The Veteran submitted the information and evidence requested by the RO in a timely manner.  

After her claim was denied in June 2008, the Veteran provided further information and evidence in support of her claim.  She responded to specific reasons for the denial, explaining why she believed that personal hardship would result from requiring her to pursue training in the United States.  She also addressed concerns raised in emails among the New York, Pittsburgh, and Honolulu ROs about her receiving health care and case management services if VA sponsored her foreign training program.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices or communications of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2011).  Generally, a veteran is entitled to a program of vocational rehabilitation if he or she has a service-connected disability that is rated 20 percent disabling or more and, as VA determines, is in need of rehabilitation due to an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2011). 

An employment handicap is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his or her abilities, aptitudes, and interests.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.51(b) (2011).  The term "impairment" is defined as a restriction on employability caused by a veteran's service- and nonservice-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51(c) (2011). 

An "employment handicap" does not exist when either the veteran's employability is not impaired, that is, when a veteran who is qualified for suitable employment does not obtain or maintain such employment for reasons within his/her control, or when the veteran has overcome the effects of impairment of unemployability through employment in an occupation consistent with his/her pattern of abilities, aptitudes and interests, and is successfully maintaining such employment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2) (2011). 

In each case in which a veteran has an employment handicap, VA must determine the reasonable feasibility of the veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a) (West 2002); 38 C.F.R. § 21.50 (2011).  "Vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  To find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of a veteran's service-connected and nonservice-connected disabilities, when considered in relation to his or her circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2) (2011). 

Achievement of a vocational goal is feasible if the following conditions are met: (1) goal is identified; (2) veteran's physical and mental conditions permit training to begin within a reasonable period; and (3) veteran possesses the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d) (2011). 

Achievement of a vocational goal is not reasonably feasible if the effects of a veteran's disabilities (service- and nonservice-connected), when considered in relation to his or her circumstances, prevent him or her from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3) (2011). 

VA may provide a vocational rehabilitation program outside the United States when VA determines that such training is necessary in a particular case to provide the preparation needed to render a veteran employable and enable such veteran to obtain and retain suitable employment, and in the best interest of such veteran and the Federal Government.  38 U.S.C.A. § 3114 (West 2002). 

VA has adopted a regulation, 38 C.F.R. § 21.130, to implement the provisions of 38 U.S.C.A. § 3114.  Generally, VA may provide educational and vocational courses outside a State if the case manager determines that such training is in the best interest of the veteran and the Federal Government.  38 C.F.R. § 21.130(a).

Specific conditions provide that (1) the training must be necessary to enable the veteran to qualify for, obtain, and retain suitable employment in the occupational objective; and (2) either: (i) the training is not available in the United States; or (ii) the training is available in the United States, but personal hardship would result from requiring that the veteran pursue training in this country; and (3) all necessary supportive and follow-up services, including medical care and treatment and employment services, reasonably can be provided by or through VA, considering such factors as the availability, accessibility and cost of such services.  38 C.F.R. § 21.130(b). 

The Veteran graduated from the West Point United States Military Academy in 1985 with a Bachelor of Science degree in general engineering.  She served honorably in the U.S. Army as a petroleum officer and an operations research general until she separated from service in March 1993.

In various rating decisions, the RO granted service connection for depression associated with a right foot bunionectomy, rated as 30 percent disabling; low back pain syndrome associated with a right foot bunionectomy, rated as 20 percent disabling; a left foot bunionectomy and Morton's neuroma rated as 10 percent disabling; a right foot bunionectomy, rated as 10 percent disabling; and a small bowel polyp, rated as noncompensable.  The Veteran's combined disability rating is 60 percent.

The Veteran applied for vocational rehabilitation services in June 2007.  During enhanced vocational testing in August 2007, she described attending drama school from 1993 to 1996 while working as a personal trainer, followed by other work as an exercise specialist and instructor, a bartender, and a sales consultant for a sports club.  She was presently working as a self-employed personal trainer.  She stated that she had never been married and did not have children.  An August 2007 counseling record certified that she had a service-connected disability that materially contributed to impairment of employability and that she had a serious employment handicap.

An August 2007 letter notified the Veteran that she had been approved for vocational rehabilitation benefits under Chapter 31.  An October 2007 rehabilitation plan identified the program goal as determining her feasibility to participate in further vocational planning and an ultimate job objective in the field of education - creative writing.  She was approved to take an online writing course, Playwriting I, at the University of Iowa in preparation for applying to MFA graduate programs.

An April 2008 case note indicated that the Veteran was finishing a provisional semester in pursuit of an MFA [degree].  Her case was transferred to a new VRC.

In May 2008, the Veteran emailed her new VRC, indicating that she was interested in attending the NYU MFA program in Dramatic Writing either in New York City or in Singapore.  The VRC advised her that her situation will most likely not qualify for an international transfer.  He stated that he contacted the Pittsburgh RO, which approves international cases, and informed her that there are very specific conditions that a person must meet for this to be possible, including (1) being married to a foreign national, (2) having a spouse in the military who is stationed in the foreign country, (3) being required by one's employer to relocate overseas, or (4) having custodial care of dependent children located in the foreign country.  The Veteran later called to report she was accepted into the NYU Singapore program. 

A May 2008 case note details a meeting between the Veteran and her VRC.  The Veteran provided her artistic resume, grades from the University of Iowa class, and a professional write-up detailing her vocational research, including her discovery that teaching in post-secondary positions does require a master's degree.  She indicated that she applied to programs at Yale, Brooklyn College, NYU, and the University of Iowa, but was accepted only to the NYU program located in Singapore.  The VRC reviewed policies regarding out of country training and education with the Veteran and stapled them to the case note.  In addition to 38 C.F.R. § 21.130, which describes when VA may provide educational and vocational courses outside of the United States, the VRC reviewed with the Veteran the Veterans Benefits Administration (VBA) Manual 28, Part IV, Subpart vii, Chapter 3 (Manual or M28), which provides guidance to VRCs in determining eligibility for foreign cases.  

The M28 provides that the VRC is to identify the need for training abroad when the education and training may not be available in the U.S., or the facility that the veteran is attending in the U.S. may require that he/she pursue a period of education and training outside the U.S.  The Manual also explains that a Chapter 31 program outside the U.S., even though training is available in the U.S., may be approved if requiring the veteran to pursue training in this country results in a hardship to the veteran.  The veteran must have a legal basis for residence in the country prior to approving a program of rehabilitation.  

Examples of hardship conditions include the following:  (1) The veteran is married to a foreign national.  His/her family lives in the foreign country.  (2) The veteran's spouse is transferred to a job (military or civilian) in a foreign area.  The veteran accompanies his/her spouse to that foreign area.  (3) The veteran is employed in a foreign area.  An example of non-hardship conditions includes when the veteran wants to study in a foreign area for personal reasons.  Id. 

During the meeting, the Veteran argued that applying to other MFA programs would cause a hardship to her by potentially delaying her training by another year.  She also believed that the hardship examples provided in the Manual discriminated against her as a single female.  The New York VR&E Officer joined the conversation and advised the Veteran that she could write up her argument and it could be forwarded it to the Pittsburgh office, which reviews international training applications.  Her VRC reiterated that it did not appear that her situation met the criteria for a foreign education case, however, because there are other MFA programs in the United States that would not require her to relocate overseas and she would not be forced to separate from family (i.e., spouse or children) by having to attend training in the United States.

The VRC contacted a representative from NYU in May 2008 and confirmed that the program is still NYU, but the Veteran's courses would just take place in Singapore.

In emails dated in May 2008, the VRC explained to the Veteran that the M28 Manual is an interpretation of how the laws from Title 38 of the United States Code are to be implemented.  In another email, the Veteran addressed the criteria of the M28 Manual pertaining to determining eligibility for foreign cases.  She placed asterisks around the phrase "the facility the veteran is attending in the U.S. may require that he/she pursue a period of education and training outside the U. S." and stated that this was true.  She asked for a definition of a "personal hardship."  She asserted that her legal basis for residence in Singapore will be as a full-time student with a student [visa]; she remarked that the rule regarding a legal basis for foreign residence "probably applies to those applying FROM a foreign country."  She noted that the list of hardship examples was not inclusive or exhaustive of hardship conditions, "meaning that this is up for interpretation if there is no definite ruling or a test."  Although the Veteran was working as a freelance personal trainer when she applied for vocational rehabilitation services, she believed that the hardship example of a veteran being employed in a foreign area did not make sense and questioned why someone who is employed would need vocational rehabilitation.  Finally, she addressed the example of a non-hardship condition, stating that studying in the [Singapore] program was her only option towards her vocational goal and opportunity for meaningful employment.

The VRC asked the Veteran to put her concerns in a professional write-up and he would present it to the Pittsburgh RO, which considers training/education in a foreign country.  She did submit a professional write-up, describing her unique situation in detail.  She indicated that although she applied to four MFA programs, the lone offer of admission was from the NYU Tisch School of the Arts at the Singapore campus.  She explained that programs for an MFA in her field are extremely competitive, and the only program available to her is at an abroad location.  She added the program offered her an $8,000 scholarship.  She stated that she would suffer a severe personal hardship if she were required to pursue her training in the United States because there is presently no equivalent training available to her in the United States, and as such, her vocational rehabilitation would be further delayed as she reapplied to graduate programs.

The Veteran's VRC forwarded the write-up and his summary of the case to the Pittsburgh VR&E Officer.  Because the Honolulu RO has jurisdiction for Asia, the Honolulu VR&E Officer was included in email discussions.  Emails among these parties dated from May to June 2008 discussed the Veteran's unusual situation and details of her case and the scope of the hardship criteria.  The Honolulu VR&E Officer indicated that out of the 100 cases in Asia, 80 are for dependents of Active Duty men and women who are stationed in Korea and Okinawa, Japan, and most of the other 20 are married to Asians and have decided to live in Asia permanently.  He stated that the New York RO had to make a decision [on hardship conditions] and not defer it to [the Honolulu RO].  The New York VR&E Officer responded that his location was not authorized to make a decision on an overseas case, and the Honolulu Officer replied that the New York office should make the determination of hardship since personnel there know the Veteran and the Honolulu office would make a decision whether to accept the case based on the viability of the plan.

A June 2008 decision denied the Veteran's request for Chapter 31 funding of the MFA degree program in Dramatic Writing located at the NYU Singapore campus.  The claim was denied because her case did not follow the intent of the hardship examples provided in the policies of the M28.  The decision explained that the intent of the hardship exception is to allow a veteran to study in a location (i.e., foreign country) that is near his or her family and/or employer.  The RO determined that while the Veteran's situation is unique, the fact that the NYU Singapore program is the only program for which she was accepted into out of the four to which she applied does not create a hardship under the intent of the policy.  In its decision, the RO noted that there are other MFA programs in the state of New York as well as other states, and it was not necessary to attend a program in Singapore to become employed in post-secondary education.  In addition, there were other master's programs that would allow the Veteran to teach in the writing/English field that were not specifically MFA programs in dramatic writing.

In subsequent emails with the Veteran, her VRC acknowledged that her current part-time work was contraindicated by her service-connected disabilities and was one of the reasons that she is entitled to Chapter 31 benefits, but he reiterated that her situation did not appear to meet the intent of the hardship criteria as outlined in the policies.

In her June 2008 NOD, the Veteran stated that her hardship is not the fact that she was accepted into only one training program, but rather, her continued contraindicated work and disallowed immediate rehabilitation.  She believed that "VA is willing to address 'personal hardship' situations in general" and "specifically for Veterans with families and children," and she wanted the "same individual consideration about [her] 'personal hardship.'"  In another statement, she reiterated that the NYU Singapore training was the only training that she had access to at present.

A June 2008 SOC concluded that while the tuition and fees [of the Singapore program] could be paid through NYU in New York City, the education program would be located entirely in Singapore for the duration of the program.  Therefore, the program would constitute an education outside the United States, and the New York RO determined that the Veteran does not meet the hardship criteria for approval of the program.  The RO reasoned that the VR&E Managers from New York, Pittsburg, and Honolulu all believed that in addition to the Singapore program, there were other MFA programs in similar academic areas that would allow the Veteran to teach writing at a post-secondary level that are located in New York as well as other states.  The SOC explained that the New York RO was willing to consider funding an education located in the New York area that is reasonable and that would allow the Veteran to pursue employment that is consistent with her skills, interests, and abilities and that is not contraindicated based on her disabilities. 

A June 2008 case note documents another meeting between the Veteran and her VRC.  The VRC informed the Veteran that the New York RO was willing to consider sponsoring another master's program in the regional area and that another option was to explore other possibilities through an individualized vocational evaluation.  The Veteran reported that NYU increased her scholarship offer for the Singapore program to $24,000 per academic year, but that she still had not been accepted into the New York City campus program.  She was considering attending the Singapore program independently and continuing her appeal to the Board of Veterans' Appeals.  The VRC sent a letter to the Veteran summarizing the meeting.

After receiving a copy of her vocational rehabilitation file, as requested, the Veteran responded in July 2008 to several concerns mentioned in email correspondence by the Honolulu VR&E Officer.  The New York VR&E Officer forwarded the email to the Honolulu Officer and again requested guidance on whether the situation the Veteran described constituted a hardship under VA policies.  The Honolulu Officer highlighted 38 C.F.R. § 21.130, which states that the "case manager determines" whether training outside the United States is in the best interest of the veteran and the Federal Government, and told the New York VR&E Division to make the call about hardship.  The Honolulu Officer questioned whether hardship is caused by denying the Veteran to go to Singapore for training, adding that if that were the case, any denial made would be reason for an appeal because of delayed training.

A July 2008 case note reflects that New York VR&E personnel discussed the Veteran's situation again and concluded that she does not meet the hardship criteria as outlined in the policies to warrant studying in a foreign country, but the RO was willing to sponsor services previously detailed to the Veteran in the June 2008 meeting or to sponsor non-matriculated courses at a school in New York City to increase her chances of getting into the program.  The RO issued an SSOC in July 2008 reflecting these decisions.

During her RO hearing, the Veteran testified that she believed the NYU program at the Singapore campus was in her best interest and in the best interest of the Federal Government, and therefore, her program should be approved by law, but VA was unnecessarily stuck on whether her situation was a hardship condition.  She stated that she made arrangements for her medical care through the Foreign Medical Program and that case management services could be conducted through email and video conference capabilities at the Singapore campus.  She reported that she checked into taking non-matriculated courses, but the programs do not allow people to just take graduate level courses.  She stated that other MFA programs mentioned in the June 2008 SOC were even more competitive than the schools that already did not offer to admit her.  She reiterated that there is not a training program available to her in the United States.

In her September 2008 substantive appeal, the Veteran indicated that she had moved to Singapore independently to attend training at the NYU program there because it was in the best interest of her and the Federal Government.  She argued that her case had been reduced to a question of hardship, narrowly defining and misapplying the law to decide that she could only pursue her lone training opportunity if she had a hardship.  She stated that as a single Veteran with a serious employment handicap, she did not fall into a hardship category.

In this case, VA has already determined that the Veteran has a serious employment handicap and has approved her application to receive vocational rehabilitation services.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2011).  Moreover, VA has not disputed the necessity of training or education for the Veteran to obtain an MFA to achieve her vocational goal and obtain suitable employment or that such training is in her best interest and the Federal Government's best interest.  38 U.S.C.A. § 3114; 38 C.F.R. § 21.130(a),(b)(1).  

Rather, the determinative elements in this case are whether the training is available in the United States; or whether the training is available in the United States, but personal hardship would result from requiring that the Veteran pursue training in this country.  38 C.F.R. § 21.130(b)(2).

Regarding the first element, MFA training programs are clearly available in the United States; the Veteran applied to four such programs and was not accepted into any of them.  The Board considered the Veteran's argument that her training in Singapore should be supported by VA because an MFA training program in the United States is not available to her (because she was not accepted), but finds her argument unpersuasive.  The plain language of the regulation specifies only that the "training is not available in the United States."  38 C.F.R. § 21.130(b)(2)(i).  The regulation does not provide an avenue for veterans to pursue training or education outside the United States simply because they were not accepted into such training or education programs in the United States.  Accordingly, approval of the NYU program in Singapore on the basis that an MFA training program is not available in the United States is not warranted.   

The Board also considered whether the Veteran's acceptance into the NYU program in Singapore comes within the meaning of a "need for training abroad" as outlined in M28, Part IV, Subpart vii, Chapter 3.  Here, VA has identified a situation where a facility that a veteran "is attending in the U.S." requires that he or she pursue a period of education and training outside the U.S.  The Board finds that the Veteran does not meet this exception for training outside the United States because she is not currently attending a training program in the United States.  Instead, she has been accepted into the NYU program exclusively at the Singapore campus.  Therefore, VR&E support of the NYU program in Singapore is not warranted on this basis because the training in Singapore is not for a period of time while attending a program in the United States.

Regarding the second element, the Board finds that MFA training programs are clearly available in the United States, but personal hardship would not result from requiring the Veteran to pursue training in this country.  See 38 C.F.R. § 21.130(b)(2)(ii).  Initially, the Board notes that contrary to the Veteran's assertion that she has a legal basis for residence in Singapore based on her intent to a become a full-time student there with a student [visa], she has not identified any legal basis for residence in Singapore prior to requesting approval for the NYU program there.  See M28, Part IV, Subpart vii, Chapter 3.  She is not married to a foreign national in Singapore, accompanying a spouse who is working in a military or civilian capacity in Singapore, or working herself in Singapore.  See id.  Each of these examples would describe a legal basis for the Veteran's residence in Singapore.  Similarly, requiring her to attend training in the United States does not cause a personal hardship condition such as separating her from family or from her source of income or permanent residence.  

Assuming, arguendo, that the Veteran had been working as a freelance personal trainer in Singapore (as she was in the United States before leaving in 2008) with the intent to live in Singapore permanently at the time she applied for vocational rehabilitation benefits in 2007 or at the time she specifically requested support for the NYU Singapore program in May 2008, personal hardship could arguably result from requiring her to pursue training in the United States.  In this theoretical situation, she would have a legal basis for residence-presumably a work visa-in Singapore prior to approving a rehabilitation program.  Moreover, requiring her to return to the United States to pursue an MFA degree could result in loss of current employment income, loss of her housing, and perhaps difficulty with her legal immigration status and effort to obtain permanent residency status.  Under these circumstances, authorizing training outside the United States, even though it is available in the United States, may be warranted to avoid causing a hardship condition to the Veteran.  However, the Veteran has not presented such a hardship condition.

The Board has considered the Veteran's contentions that the examples of hardship conditions outlined in the M28 Manual are discriminatory against her as a single woman.  However, the Board disagrees.  The examples reflect a concern about separating a veteran from his or her spouse or family living in a foreign country and provide an exception to requiring him or her to pursue vocational rehabilitation training in the United States.  The exception does not provide any advantage or additional access to training in a foreign country by virtue of being married or by being a man versus a woman.  In addition, the example with respect to causing a hardship condition to a veteran who is employed in a foreign area is made without regard to whether the veteran is a man or a woman.  As a result, the Veteran's contentions that the hardship conditions as defined by VA are discriminatory, or that VA addresses personal hardship situations in general, are without merit.  Instead, VA has defined particular situations that may create a personal hardship and warrant a vocational training or education program outside the United States.

Furthermore, the Board carefully considered the Veteran's contention that requiring her to delay her vocational training by applying to other MFA programs in the United States causes a personal hardship condition, including an exacerbation of her service-connected disabilities.  To summarize, the Board notes that section 3114 of Title 38 of the United States Code does not define "personal hardship," but the statute delegates authority for the Secretary to prescribe regulations defining when vocational rehabilitation may be provided outside the United States.  Section 21.130 of Title 38 of the Code of Federal Regulations prescribes the conditions under which VA may provide educational and vocational training outside the United States, including when training is available in the United States, but a personal hardship would result from requiring the veteran to pursue training in this country.  VA has further defined "personal hardship conditions" in the M28, Part IV, Subpart vii, Chapter 3 by providing examples.  

As noted by the Veteran in May 2008, the list of examples of hardship conditions is not inclusive or exhaustive of possible hardship conditions.  However, the Board finds that VA has expressed a policy that defines hardship conditions as pertaining to veterans already living in a foreign country or having a legal basis for living in a foreign country prior to approval of a vocational rehabilitation program.  In this regard, the policy further applies to veterans who would be separated from their families or from their current employment in a foreign country.  The Board further finds that, in practice, hardship conditions have been identified by the VR&E Division serving Asia among 100 current cases, including 80 involving dependents of Active Duty men and women, and 20 others married to foreign nationals living permanently in Asia.  The Board finds that VA's practice is consistent with its stated policy.  In conclusion, the Board finds that VA has not identified a policy in writing or in practice to define a personal hardship condition to include a delay in rehabilitation services because a veteran was not accepted into an available training or education program in the United States.  Therefore, the Board defers to VA's interpretation of 38 U.S.C.A. § 3114 as prescribed in 38 C.F.R. § 21.130 and the M28 Manual.  See Chevron v. Natural Resources Def. Council, 467 U.S. 837, 844 (1984) (holding that considerable weight should be accorded to an executive department's construction of a statutory scheme it is entrusted to administer).

In view the foregoing, the Board must conclude that MFA training programs are available in the United States and a personal hardship would not result from requiring that the Veteran pursue training in this country.  38 U.S.C.A. § 3114; 38 C.F.R. § 21.130.  As competent, probative evidence simply does not support such a finding, the benefit-of-the-doubt rule does not apply (see, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990)), and the claim on appeal must be denied.


ORDER

Vocational rehabilitation training outside the United States, under the provisions of Chapter 31, Title 38, United States Code, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


